t c summary opinion united_states tax_court robert and lisa morganstein petitioners v commissioner of internal revenue respondent docket no 825-01s filed date jerry s goldman for petitioners carol- dinan lynn be moran for respondent special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and the issue for decision is whether certain payments received by bmp entertainment inc an s_corporation wholly owned by petitioner husband are includable in income in the year in which they were received or in the year in which the corresponding services were rendered ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in huntingdon valley pennsylvania on the date the petition was filed in this case during the years in issue petitioner husband petitioner was the sole shareholder of an s_corporation named bmp entertainment inc bmp bmp’s business consists of providing entertainment for parties in the form of disc jockey and related_services primarily for bar mitzvahs petitioner often would enter into contracts on behalf of bmp for services to be rendered up to several years later the contracts were based upon a standard form contract which provided nearly identical terms for each customer in order to reserve a future date customers were ‘respondent’s adjustment to petitioners’ miscellaneous_itemized_deductions is computational and will be resolved by the court’s holding on the issue in this case required to remit a downpayment at the time the contract was entered into the amount of the required_payment labeled a deposit varied from contract to contract but was always listed as a portion of the total fee being charged for the services to be rendered the standard terms provided that the entire payment would be retained by bmp upon cancellation by the customer unless one of two circumstances occurred upon the occurrence of either of these circumstances bmp would refund all of the payment less a dollar_figure nonrefundable administrative fee a partial refund was available when the customer canceled an event due to death or life-threatening illness or injury of an immediate_family member or the customer canceled with months’ advance written notice provided bmp was able to find a comparable engagement for the same date and time in order to promote his professional reputation petitioner usually would make full refunds to canceling parties despite the contractual terms in bmp received dollar_figure in downpayments for services to be performed in subsequent years in bmp received dollar_figure in payments for such services the payments were put into the same bank account as other business income and the funds were not physically segregated in any manner bmp was not in some cases the amount of the downpayment was less than dollar_figure q4e- required to pay interest on the deposits and the funds were available for general use by bmp at all relevant times bmp used the cash_method_of_accounting prior to the years in issue bmp reported the downpayments received under the contracts as income in the year in which the payments were received beginning in pursuant to advice received from a newly hired accountant bmp began reporting the payments as income in the year in which the contractual services were rendered bmp did not file amended returns for prior years and did not request consent from the secretary for a change in method_of_accounting bmp filed a form_1120s u s income_tax return for an s_corporation in each of the years in issue in bmp reported a loss of dollar_figure in bmp reported income of dollar_figure petitioners filed a joint federal_income_tax return for each of the years in issue in they claimed a loss of dollar_figure for petitioner’s distributive_share percent of bmp’s loss in they reported dollar_figure for petitioner’s distributive_share percent of bmp’sss income in the statutory_notice_of_deficiency respondent determined that petitioners’ income as reported on their returns was understated by dollar_figure in and dollar_figure in 1997--the amounts of the deposits received by bmp but not included in income on its returns - respondent’s primary argument is that bmp must include the disputed amounts in gross_income in the year in which they are received because they are advance_payments rather than deposits gross_income generally includes income from whatever source derived including compensation_for services sec_61 for cash_basis taxpayers payments received in advance of performing services generally are included in income in the year in which the payments are received sec_45l sec_1_451-1 income_tax regs in contrast certain deposits received by taxpayers are not included in income where the taxpayer lacks complete dominion over the deposits 493_us_203 however we need not decide whether the downpayments made by bmp’s customers in this case constitute advance_payments or deposits or a combination of both for the reasons discussed infra instead we turn to respondent’s alternative argument respondent’s alternative argument is that bmp changed its method_of_accounting without prior consent when it began deferring recognition of income until the performance of the related_services subject_to various restrictions a taxpayer generally is entitled to compute taxable_income for federal_income_tax purposes under the method_of_accounting regularly used in keeping his books sec_446 however when a taxpayer changes the method_of_accounting regularly used in keeping his -- - books he generally may not change to a new method_of_accounting to compute taxable_income without the consent of the secretary sec_446 consent must be secured whether or not such method 1s proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1_446-1 income_tax regs a change in the treatment of any material_item in an overall plan of accounting constitutes a change in method_of_accounting sec_1_446-1 a income_tax regs a material_item is defined to include any item which involves the proper time for the inclusion of the item in income id thus an item is a material_item if its change affects only the timing of the recognition of income while leaving lifetime taxable_income unchanged 66_tc_588 affd without published opinion 562_f2d_39 2d cir on the other hand a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability sec_1 e bo income_tax regs the customer downpayments in this case clearly constitute a material_item bmp’s change from recognizing the income upon receipt to recognizing the income upon the performance of the services is nothing more than a change in the timing of the recognition of the income bmp’s aggregate lifetime taxable - jj - income is not affected see schuster’s express inc v commissioner supra sec_1_446-1 a income_tax regs petitioners argue that the change in the timing of the income was not a change in method_of_accounting but it rather was a correction in the proper application of the cash_basis method_of_accounting petitioners cite our opinion in evans v commissioner tcmemo_1988_228 for the proposition that a taxpayer may correct an inadvertent mistake in the application of its method_of_accounting without the correction’s constituting a change in method_of_accounting in evans the taxpayers earned yearly bonuses which were authorized by their employer at annual board meetings but paid in each of the years subsequent to each of the meetings the taxpayers historically had been including bonuses in income in the year in which the bonuses were authorized rather than the year in which they were received despite the fact that the taxpayers otherwise used the cash_method_of_accounting the taxpayers had been relying on the forms issued to them by the corporation through its accountant who had no knowledge that the bonuses were received in a year other than the year they were declared we found that by changing the year of inclusion the taxpayers did not consciously adopt a new form of accounting other than their overall cash_method_of_accounting and that the taxpayers were merely correcting inadvertent errors analogous to posting --- - errors because the taxpayers had never adopted any method_of_accounting other than the cash_method there was no change in method_of_accounting requiring prior consent evans is distinguishable from the present case evans involved individual taxpayers who relied on informational returns issued to them by a corporation to complete their tax returns in filling out their returns the taxpayers presumably merely transferred the numbers from one form to the other creating errors analogous to posting errors in the present case bmp historically had consistently included the substantial and recurring downpayments in income in the year in which they were received even if petitioner was not aware that there may have been an issue concerning the proper timing for the inclusion in income he nevertheless consciously included the downpayments in income thereby creating a method_of_accounting with respect to this material_item there is no analogy to a posting error in this case and it cannot be said that bmp never adopted the method_of_accounting at issue a case which is more directly on point is a case decided by the u s court_of_appeals for the third circuit commissioner v this court has stated that a posting error is an error in ‘the act of transferring an original entry to a ledger ’ 93_tc_500 quoting black’s law dictionary 5th ed but for the provisions of sec_7463 the decision in continued qo liquidating corp 292_f2d_225 3d cir revg tcmemo_1960_29 in liquidating corp the taxpayer corporation received annual dividend payments which were attributable to insurance_company surpluses earned in a prior year but which were declared and distributed after the close of that year the taxpayer recorded the dividends in its accounts in the year of the surpluses rather than in the year the dividends were declared and paid both the taxpayer and the commissioner agreed that---- pursuant to the taxpayer’s otherwise applicable accrual_method of accounting---these dividends should have been reported in the year of their declaration and payment the court found however that regardless of the impropriety of this treatment under the taxpayer’s overall accrual_method the taxpayer was required to obtain consent before correcting the error the opinion in qo ligquidating corp is controlling in this case even if bmp was correcting the application of an overall cash_method_of_accounting it was nevertheless a change in its method_of_accounting which reguired the consent of the secretary continued this case would be appealable to the u s court_of_appeals for the third circuit see sec_7482 a this court generally applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision lies see 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 -- - under sec_446 because bmp did not obtain that consent we sustain respondent’s determination in the notice_of_deficiency that bmp must include the disputed amounts in income in the year in which they were received reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent -thus whether the disputed amounts are advance_payments or deposits under commissioner v indianapolis power light co supra is irrelevant because under commissioner v o liquidating corp supra consent would be necessary to change the treatment of the amounts in either case
